Citation Nr: 0618144	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  03-32 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
peripheral neuritis of the right lower extremity, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected 
peripheral neuritis of the left lower extremity, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for service-connected 
sclerosis of the sacroiliac joints, currently evaluated as 40 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).

Procedural history

The veteran was initially granted service connection for 
peripheral neuritis in a May 1970 rating decision.  A 10 
percent disability rating was assigned.  The veteran was 
granted service connection for sclerosis of the sacroiliac 
joints in an October 1973 rating decision.  A noncompensable 
disability rating was assigned.

In July 2002, the RO received the veteran's claim for an 
increase in the disability ratings assigned his service-
connected peripheral neuritis and sclerosis of the sacroiliac 
joints.  The December 2002 rating decision granted the 
veteran separate 10 percent ratings for peripheral neuropathy 
of each of his lower extremities; and increased the 
disability rating assigned for sclerosis of the sacroiliac 
joints to 10 percent, effective July 18, 2002.  The veteran 
duly perfected an appeal of the assigned ratings.

A November 2003 statement of the case (SOC) subsequently 
increased the disability rating assigned the veteran's 
service-connected sclerosis to 20 percent, effective 
September 26, 2003.  The rating assigned this disability was 
again increased, this time to 40 percent, in a June 2004 
supplemental statement of the case (SSOC).  The increase to 
40 percent was made effective March 20, 2004.  The veteran 
has continued to express dissatisfaction with the assigned 
rating.  See AB v. Brown, 6 Vet. App. 35 (1993) [applicable 
law mandates that it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that a claim remains in controversy where less 
than the maximum benefit available is awarded].  

The issue of entitlement to an increased rating for service-
connected sclerosis of the sacroiliac joints is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

Issues not on appeal

The veteran was denied service connection for bipolar 
disorder, a cervical spine condition, and a left hip 
disability in a June 2004 rating decision.  The same decision 
denied entitlement to a total disability rating based upon 
individual unemployability (TDIU).  To the Board's knowledge, 
the veteran has not disagreed with that decision and these 
issues are therefore not in appellate status.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  The veteran's service-connected peripheral neuritis of 
the right lower extremity is manifested by complaints of pain 
and numbness, without limitation of leg motion or difficulty 
with ambulation.

2.  The veteran's service-connected peripheral neuritis of 
the left lower extremity is manifested by complaints of pain 
and numbness, without limitation of leg motion or difficulty 
with ambulation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
peripheral neuritis of the right lower extremity have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2005).

2.  The criteria for a rating in excess of 10 percent for 
peripheral neuritis of the left lower extremity have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased rating for service-connected 
peripheral neuritis of the right lower extremity, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected 
peripheral neuritis of the left lower extremity, currently 
evaluated as 10 percent disabling.

The veteran is seeking an increase in the disability rating 
assigned his service-connected peripheral neuritis of the 
lower extremities.  He essentially contends that the 
symptomatology associated with this condition is worse than 
that contemplated by the current 10 percent ratings.  Because 
each issue is dependent upon the same factual background and 
identical provisions of law, the Board will address each in 
common discussion.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

As is noted elsewhere in this decision, the remaining issue 
on appeal entitlement to an increased disability rating for a 
service-connected back disability, is being remanded for 
additional procedural development.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005) [reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that letters were 
sent to the veteran in August 2002 and February 2004 which 
were specifically intended to address the requirements of the 
VCAA.  The February 2004 letter from the RO specifically 
notified the veteran that to "establish entitlement to an 
increased evaluation for your service-connected disability, 
the evidence must show that your service-connected condition 
has gotten worse."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the February 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by a federal agency" including records from "State or 
local governments, private doctors and hospitals, or current 
or former employers."  This letter also notified the veteran 
that VA would assist him "by providing a medical examination 
or getting a medical opinion if we decide it's necessary to 
make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The February 2004 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the February 2004 letter instructed the veteran 
to "[c]omplete, sign and return the enclosed VA Form 21-
4142, Authorization and Consent to Release Information.  We 
need this form so we can get your records from any private 
treatment providers.  Please submit a separate form for each 
treatment provider" (emphasis in original).  The August 2002 
VCAA letter alternatively advised the veteran that he could 
submit such private treatment reports directly to VA.  With 
respect to VA medical records, the February 2004 letter 
instructed the veteran to give "us the name and location of 
any VA or military facility where you received medical care, 
and the approximate dates of care, on the enclosed VA Form 
21-4138, Statement in Support of Claim" (emphasis in 
original).  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The February 2004 letter included notice that VA "will 
attempt to obtain all evidence that you identify as 
available" (emphasis in original).  The same letter advised 
the veteran that he could use the enclosed VA Form(s) 21-4138 
to "tell us about any other records that exist to support 
your claim."  The Board believes that these requests 
substantially comply with the requirements of 38 C.F.R. § 
3.159 (b) in that they informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided with complete notice of the VCAA prior to the 
initial adjudication of his claim, although partial VCAA 
notice was provided by the August 2002 VCAA letter.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In the instant 
case, the veteran was provided with VCAA notice via the 
August 2002 and February 2004 VCAA letters.  His claims were 
then readjudicated in the June 2004 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claim and to respond to the VCAA notice(s).  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claims on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103, rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, elements (1), (2), and (3) are not at issue, as 
the veteran has already been service connected for peripheral 
neuritis of the lower extremities.  Moreover, as explained 
above, the veteran was provided with adequate VCAA notice 
regarding element (4), degree of disability, by the February 
2004 VCAA letter.  The Board acknowledges that the veteran 
has not been provided with adequate notice regarding element 
(5), effective date.  The issue of effective date, however, 
is rendered moot by the RO's (and the Board's) denial of an 
increased rating.  That is, because there is no increased 
rating, there is no effective date to assign.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

As will be discussed in greater detail in the REMAND portion 
of this decision, the Board has determined that additional 
VCAA notice regarding effective date is necessary in regard 
to the issue of an increased rating for the veteran's 
service-connected sclerosis of the sacroiliac joints.  
However, as explained immediately above, in the absence of an 
increased rating for peripheral neuritis, there is no 
effective date to assign, and remand of this issue for 
additional VCAA compliance action would only serve to delay 
final adjudication of the veteran's peripheral neuritis 
claims, without any additional benefit flowing to him.  
Accordingly, based on this procedural history, the Board 
finds that the veteran was notified properly of his statutory 
rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, 
extensive VA treatment records, and the reports of multiple 
VA examinations.  The veteran and his representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the two issues now being decided.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2005) [general rating 
considerations; essentials of evaluative ratings].

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Specific rating criteria

The veteran's peripheral neuritis of the lower extremities is 
currently evaluated as 10 percent disabling for each leg 
under Diagnostic Code 8520 [paralysis of sciatic nerve].

Under Diagnostic Code 8520, a maximum schedular rating of 80 
percent is awarded for complete paralysis of the sciatic 
nerve.  With complete paralysis, the foot dangles and drops, 
no active movement of muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  When 
there is incomplete paralysis, a 60 percent rating is in 
order for severe disability with marked muscular atrophy.  
Moderately severe incomplete paralysis warrants a 40 percent 
evaluation.  Moderate or mild incomplete paralysis warrants a 
20 percent or a 10 percent rating, respectively.

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to the partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8510-8730 (2005).

Words such as "mild", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2005).  Although 
the word "moderate" is not defined in VA regulations, 
"moderate" is generally defined as "of average or medium 
quality, amount, scope, range, etc."  See Webster's New 
World Dictionary, Third College Edition (1988), 871.

Analysis

Assignment of diagnostic code

The veteran's peripheral neuritis of the lower extremities 
has been rated as sciatic nerve impairment under Diagnostic 
Code 8520, discussed above.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

After a review of the evidence pertaining to the veteran's 
lower extremity peripheral neuritis, the Board has determined 
that the most appropriate former diagnostic code for 
evaluation of the disability is the code it is currently 
rated under, Diagnostic Codes 8520.  The veteran's lower 
extremity neurological impairment appears to involve 
principally leg weakness and decreased sensation.  Such 
symptomatology is congruent with the criteria found in 
Diagnostic Code 8520.  Moreover, VA examination and 
outpatient treatment records have consistently associated the 
veteran's peripheral neuritis with impairment of sciatic 
nerve function.  

Because Diagnostic Code 8520 relates specifically to 
impairment of the sciatic nerve, the Board believes 
Diagnostic Code 8520 is applicable to this case.  Neither the 
veteran nor his representative have suggested that another 
diagnostic code be used or would otherwise be more 
appropriate.  Accordingly, the Board will evaluate the 
veteran's neurological impairment of the lower extremities 
under the diagnostic code under which it is currently rated, 
Diagnostic Code 8520.

Schedular rating

The veteran's lower extremity peripheral neuritis is 
currently rated as 10 percent disabling for each lower 
extremity under Diagnostic Code 8520.  Such is consistent 
with incomplete paralysis of the sciatic nerve which is 
"mild."  To obtain the next-highest rating of 20 percent, 
incomplete paralysis which is "moderate" in nature must be 
shown.  As explained above, "moderate" is generally defined 
as "of average or medium quality, amount, scope, range, 
etc."  Webster's New World Dictionary, Third College Edition 
(1988), 871.

A review of the medical evidence of record reveals that the 
veteran's peripheral neuritis is primarily manifested by 
sensory impairment only, and has not resulted in any problems 
with gait, ambulation, or the veteran's performance of daily 
activities.  During the March 2004 VA examination, there was 
not identified any lower extremity weakness or serious 
impairment with walking.  While the veteran complained of 
lower extremity numbness and pain (which he described as a 
"dull ache"), he was able to ambulate without the use of a 
cane, crutches, or any other external support.  Moreover, 
while the veteran complained of a slight limp favoring the 
left leg, the examiner noted that his gait did not favor one 
side or the other.  The examiner further noted that the 
veteran's shoes did not show any signs of asymmetric wear.

VA examination in December 2002 was likewise negative for 
proximal or distal extremity weakness.  This examination also 
revealed full range of motion in the hips, knees, and ankles.  
Pain during these movements was described by the examiner as 
"mild."  These findings were congruent with those obtained 
on VA examination two months earlier.  The October 2002 VA 
examination specifically noted that the veteran was able to 
walk on tip toe and stand on his heels.  Gait was normal 
without assistive devices. and straight leg raise testing was 
negative from the sitting and lying positions.  The only 
complaint voiced by the veteran was that of pain and 
decreased sensation in the distal lower extremities.

The Board also notes that VA outpatient treatment records are 
largely silent for complaint or treatment of lower extremity 
peripheral neuritis.  This condition is primarily mentioned 
only as part of the veteran's past medical history, with no 
current findings or complaints noted.  Treatment or complaint 
of lower extremity pain and numbness has been infrequent.  
This does not appear to be because the veteran is reticent to 
take his problems to health care providers.  Indeed, during 
the same time period, however, the veteran has been regularly 
complained of and been treated for a host of other maladies.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence].  

A March 2002 outpatient treatment note indicated that the 
veteran "is physically able to ambulate without any 
complications."  This is consistent with the other medical 
evidence of record and indeed with the veteran's own reports.

Given this history, it appears that the veteran's peripheral 
neuropathy of the lower extremities is manifested by 
complaints of pain and decreased sensation.  Impairment in 
ambulation and function has not been demonstrated.  As noted 
above, where sciatic nerve symptomatology is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, Diagnostic Codes 8510-8730 
(2005).  Because the veteran's peripheral neuritis is 
manifested by sensory impairment only, the Board believes 
that such is congruent with "mild" disability.  The medical 
evidence simply does not reflect "moderate" symptomatology 
required for an increased rating.  In particular, and 
significantly in the Board's estimation, the record is wholly 
absent of any indication of functional loss caused by the 
bilateral neuritis.  See 38 C.F.R. § 4.10 (2005).  

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2005).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

After a careful review of the record, the Board has 
determined that this matter has not been adjudicated by the 
RO.  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
[finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure].  The Board has 
therefore determined that it does not have jurisdiction over 
the matter of an extraschedular rating for the veteran's 
service-connected lower extremity peripheral neuritis.  See 
generally Bernard v. Brown, 4 Vet. App. 384 (1993).  If the 
veteran wishes to have the RO consider the matter of an 
extraschedular rating, he should contact the RO.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.







	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an increased rating for service-connected 
peripheral neuritis of the right lower extremity is denied.

Entitlement to an increased rating for service-connected 
peripheral neuritis of the left lower extremity is denied.


REMAND

3.  Entitlement to an increased rating for service-connected 
sclerosis of the sacroiliac joints, currently evaluated as 40 
percent disabling.

The veteran is seeking an increased disability rating for his 
service-connected sclerosis of the sacroiliac joints, which 
is currently evaluated as 10 percent disabling from July 18, 
2002; 20 percent disabling from September 26, 2003, and 40 
percent disabling from March 20, 2004.  Based on the 
procedural posture of the case, and in light of the recent 
holding of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the claim must be remanded for additional 
development.

As outlined above, in Dingess, the Court observed that a 
claim of entitlement to service connection consists of five 
elements: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective 
date.  Because a service connection claim is comprised of 
five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  

In this case, elements (1), (2), and (3) are not at issue as 
veteran status is undisputed and service connection is 
already in effect for sclerosis of the sacroiliac joints.  
The Board also notes that the veteran has been provided with 
a VCAA notice regarding element (4), degree of disability, by 
way of, inter alia, the August 2002 VCAA  letter.  

The veteran has not, however, been provided notice regarding 
the fifth and final element of his claim, that of effective 
date.  Dingess specifically requires that VA "must notify 
the claimant that the effective date of an award of service 
connection [or] any assigned disability rating(s) will be 
determined based on when VA receives the claim, when the 
evidence that establishes the basis for a disability rating 
that reflects that the level of disability was submitted, or 
on the day after the veteran's discharge from service if the 
claim that is the basis for which service connection is 
awarded is submitted within one year after discharge."  Such 
notice was not provided the veteran in this case.  

The effective date of disability has particular importance in 
the instant case, because the disability rating assigned the 
veteran's sclerosis has been increased at various times 
during the appeal period, with a 10 percent rating assigned 
from July 18, 2002; a 20 percent rating effective September 
26, 2003; and a 40 percent rating effective March 20, 2004.  
Thus, in undertaking a de novo review of the claim, it is 
incumbent upon the Board to not only consider the level of 
the veteran's disability, but the relative level of 
disability at different times throughout the appeal period.  
Thus, the effective date of any rating awarded is necessarily 
part of the veteran's claim.  Because the veteran has not 
been provided with VCAA notice regarding the effective date 
issue, and therefore has not been accorded appropriate 
opportunity to present evidence and argument pertaining 
thereto, Dingess requires that the case be remanded so that 
additional VCAA notice regarding effective date can be 
accomplished.

Accordingly, the veteran's claim is remanded to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should provide the veteran with a 
notice letter regarding his increased 
rating claim for sclerosis of the 
sacroiliac joints which complies with the 
notification requirements of the VCAA, as 
amplified in Dingess.  



2.  After completing any additional 
development which is deemed necessary, 
VBA should readjudicate the issue on 
appeal, with specific attention given to 
the effective dates of various ratings.  
If the benefit sought on appeal is 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


